Citation Nr: 1738458	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  07-27 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a higher rating for bilateral pes planus (flatfeet), evaluated as 10 percent disabling prior to February 16, 2010 and as 30 percent disabling, thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1979 to November 1982.  He also had service in the Army National Guard.

This matter initially came to the Board of Veterans' Appeal (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, that granted service connection and an initial noncompensable rating for bilateral pes planus, effective January 18, 2006.  The Veteran appealed the assigned disability rating.

In August 2009, the Veteran testified during a hearing at the RO before the undersigned.  A hearing transcript is of record.  

In a January 2010 decision, the Board denied an increase in a noncompensable rating for the Veteran's service-connected bilateral pes planus, prior to April 30, 2008.  At that time, the Board remanded the matter of entitlement to a higher (compensable) rating for pes planus after that date, and entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU), to the Agency for Original Jurisdiction (AOJ) for additional development.  See Rice v Shinseki, 22 Vet App 447 (2009).

In a June 2011 rating decision, the RO granted a 10 percent rating for the service-connected pes planus, from January 18, 2006.  Consequently, the claim of entitlement to a rating for pes planus in excess of 10 percent from April 30, 2008 remained on appeal.  See AB v Brown, 6 Vet App 35 (1993).

In September 2012, the Board remanded the matters of entitlement to a rating in excess of 10 percent for bilateral pes planus from April 30, 2008 and a TDIU to the AOJ for further development.

A February 2014 rating decision granted a 30 percent rating for bilateral pes planus, and a TDIU, from February 16, 2010.  A February 2017 rating decision effectuated the TDIU from October 18, 2007, the date of the day after the Veteran's last day of employment.  The RO's actions represent a full grant of the benefits sought with regard to the claim for a TDIU.

The Board notes that a June 2013 rating decision declined to reopen a claim for service connection for leukemia, and denied claims for service connection for posttraumatic stress disorder (PTSD) and nerve damage as due to service-connected degenerative joint disease of the lumbar spine (back disability) and cervical strain (neck disability), and ratings higher than 40 and 20 percent, respectively, for the neck and back disabilities.  A June 11, 2013 RO letter advised the Veteran that the decision was a provisional decision and evidence could be submitted up to one year before a final decision with appeal rights was issued.  The letter did not advise the Veteran of his appellate rights.  

Nevertheless, in July 2013, the Veteran submitted a notice of disagreement (NOD) with the RO's determination and another claim for service connection for leukemia.  The RO took no action regarding the NOD because it considered the June 2013 rating decision to be provisional.  A final rating decision on these matters was not issued.  In a June 1, 2015 letter to the Veteran, the RO acknowledged receipt of the his July 2013 NOD of the June 2013 rating decision that was not a final decision and did not include appeal rights.  The RO reiterated the information in its June 2013 letter.  A final rating decision was still not issued.  In November 2016, the Veteran submitted a claim for service connection for leukemia due to exposure to contaminated water at Camp Lejeune, North Carolina.

Some development with respect to the Veteran's claim for service connection for leukemia based on exposure to contaminated water at Camp Lejeune has been undertaken, including transferring his claims file to the Louisville, Kentucky, RO, that is handling those claims.  A final rating decision regarding the Veteran's claims for service connection for PTSD and nerve damage, and increased ratings for his back and neck disabilities, has not yet been issued.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action, to specifically include issuance of a final rating decision.  38 C.F.R. § 19.9(b) (2016).

FINDINGS OF FACT

1.  Prior to February 16, 2010, the probative evidence of record weighs against a finding of more than mild pes planus with pain not relieved by arch support or orthotics, without marked deformity, pain on manipulation, indication of swelling on use, or characteristic callosities.

2.  Since February 16, 2010, the weight of the probative evidence of record is against a finding of pronounced bilateral flatfoot disability without medical evidence of marked inward displacement and severe spasms of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent prior to February 16, 2010 and in excess of 30 percent thereafter for bilateral pes planus have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.59, 4.71a, Diagnostic Code 5276 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA) and implementing regulations obligate VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) cert. denied (U.S. Oct. 3, 2016).

This appeal arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted, the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v., Nicholson, 483 F. 3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R.§ 3.159(c).  His service treatment records were obtained.  All reasonably identified and available VA and non-VA medical records have been secured, including records considered by the Social Security Administration.  

The Veteran underwent VA examinations for bilateral pes planus in May 2006, April 2008, and February 2010, and the examination reports are of record.

The United States Court of Appeals for Veterans Claims (Court) has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) (2000) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issue and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the Veteran's hearing, the issue was identified, including the evidence needed to substantiate the claim.  There was a discussion of possible evidence that could substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.

There was substantial compliance with the Board's September 2012 remand that directed that the Veteran undergo a VA examination and that VA medical records regarding his treatment since December 2009 be obtained.  He was scheduled for a VA examination in November 2012, and VA medical records dated to June 2017 were obtained.

The May 2006, April 2008, February 2010, and November 2012, VA examination reports are adequate for rating purposes as the claims file was reviewed, the examiners considered an accurate history, and provided findings sufficient to rate the bilateral pes planus disability.

In a July 2017 statement (appellate brief), the Veteran's representative asserted that the Veteran should receive new examinations and diagnostic testing because the examination was "7- years old and X-rays are 13 years old."  

The Board finds that a new VA examination is not warranted in this case.  The Court has held that VA's duty to provide a contemporaneous examination does not mean that VA is required to provide a new examination based merely on the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007).  Instead, as VA General Counsel explained, VA should provide new examinations when there is an assertion of an increase in the severity of a disability since the last examination.  VAOPGCPREC 11-95.  Here, the Veteran's representative only stated that the VA examinations were multiple years old.  Neither the Veteran or his representative has presented any evidence or contention that the pes planus disability has worsened since the November 2012 VA examination.  To the contrary, the claims file contains VA medical records, dated to June 2017, that do not discuss regular treatment for the Veteran's foot disability, or indicate that his pes planus disability worsened since the last VA examination.    

There is no evidence or argument that there is additional notice or assistance that would be reasonably likely to further substantiate the claim.

The Board finds the duties to notify and assist have been met.

II. Facts and Analysis

The Veteran contends that his bilateral pes planus disability is more severe than reflected in the currently assigned ratings.

Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2016).  An unlisted disability will be rated under a disease or injury closely related by functions affected, symptomatology, and anatomical location.  38 C.F.R. § 4.20 (2016).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson, 12 Vet. App. 119, 126-27.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159 (a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a)(2).

The Veteran's statements describing the symptoms of his service-connected pes planus disability are deemed competent.  He is competent to report symptoms observable by his senses.  See Jandreau v. Nicholson, 492 F.3d. 1372, 1377 (Fed. Cir. 2007).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  

Pyramiding, meaning the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2016).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Rating Criteria

The Veteran's bilateral pes planus is currently rated as 10 percent disabling prior to February 16, 2010, and as 30 percent disabling thereafter, under Diagnostic Code (DC) 5276 for flatfeet.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5276, a noncompensable rating is warranted for acquired flatfoot that is mild in severity, which is relieved by built-up shoe or arch support.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  

A 10 percent rating is assigned for moderate flatfoot, characterized by weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, either bilateral or unilateral.  Id.  

A 30 percent rating is warranted for severe bilateral flatfoot with objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  Id.

A maximum 50 percent rating is warranted for pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces, marked inward displacement and severe spams of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  Id.  Diagnostic Code 5276 contemplates unilateral and bilateral flatfoot; accordingly, assignment of separate ratings for each foot would not be appropriate under that code section.  

Analysis

After review of the record, the Board concludes that the probative evidence of record weighs against a rating in excess of 10 percent prior to February 16, 2010 and in excess of 30 percent thereafter for the Veteran's service-connected bilateral pes planus.  See 38 C.F.R. § 4.71a, DC 5276.

Prior to February 16, 2010, the evidence shows mild but painful pes planus not relieved by arch support.  The May 2006 VA examiner indicated that the Veteran wore no special shoes or inserts, and his feet were mildly flat and demonstrated no tenderness, calluses, or eversion at the ankle.  The examiner classified the overall condition as very mild flatfeet.  

A VA podiatry treatment record from March 2008 shows foot pain kept in control with a strolling gait, arch cushions, and extra depth sneakers; increased gait cadence exacerbated arch pain and caused shin splints.  The clinician noted that the Veteran did not tolerate custom orthotics or spenco orthotics, had no gross deformity of the feet and, in stance, his medial arch collapsed.  The assessment included pes planus, foot pain, and symptoms consistent with bilateral plantar fasciitis.

During the April 2008 VA examination, the Veteran reported persistent pain in both feet, pain at rest rated as 8 to 9 out of 10, pain and almost daily flare-ups after standing for more than two hours or walking more than three blocks or more than two to three hours and, that after flare-ups, he had to rest for approximately an hour.  He used medication, that helped to some degree, but prescribed orthopaedic shoes and inserts did not help his feet.  He was not wearing them at the time of the examination.  The examiner recorded that the Veteran denied weakness, stiffness, and fatigability.  (The Board notes that during his August 2009 Board hearing, the Veteran testified that he did not deny these symptoms, although, he did not specifically endorse the symptoms at the hearing, either).  

The examiner noted the Veteran had minimal pes planus present in both feet and a normal gait.  The Veteran was unable to stand more than 2 hours, and walk more than 2 to three hours or 3 blocks.  The examiner noted that the Veteran did not have deformity, and had no observed pain on motion, edema, tenderness, weakness, or instability, and his foot condition did not affect activities of daily living.  The examiner found no evidence of abnormal weight bearing, callus, skin breakdown, or unusual shoe wear and normal Achilles tendon alignment on weight-bearing and non-weight bearing.  Manipulation of both feet and Achilles tendons did not cause discomfort.  The examiner reported functional limitation during flare-ups of an additional 10 to 20 percent limitation of function of the Veteran's daily activities during flare-up of the bilateral foot condition.  The diagnosis was mild pes planus.

A September 2008 VA medical provider noted that the Veteran's symptoms were related to weight-bearing.  The Veteran experienced pain and limitation of walking, especially if he tried to increase the speed of walking, and all treatments failed to alleviate his pain, including over the counter orthotics, custom orthotics, and extra depth shoes.  

In an April 2009 written statement, the Veteran said that it was difficult for him to walk short distances (about three blocks) or stand for 20 minutes or more, he had to wear arch supports even when in his home, and he had difficulty doing things with his children.  Orthotic shoes did nothing for him.  During his Board hearing, he testified that his feet still hurt with orthopedic sneakers, he had pain at rest after he walked, and the combination of his feet and his back made activities difficult.

Thus, prior to February 16, 2010, the medical evidence reflects that examiners classified the Veteran's pes planus as no more than mild.  The Veteran consistently complained of pain that could not be relieved by arch supports or orthotics.  He also reported functional limitations from walking, standing, and flare-ups that required prolonged recovery time.  Mild flatfeet, as classified by the examiners, warrants no more than a noncompensable rating.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  The currently assigned 10 percent rating, commensurate with moderate flatfoot, takes into account the Veteran's reports of functional impairment and pain not relieved by arch support or orthotics, and consideration of the April 2008 examiner's report of an additional 10 to 20 percent limitation of function of daily activities during flare-ups, and compensates the Veteran for a moderate flatfoot disability.  See 38 C.F.R. § 4.71a, DC 5276.  

However, the weight of the evidence is against a finding of severe flatfoot prior to February 16, 2010.  This is so as the medical evidence does not show marked deformity, pain on manipulation, indication of swelling on use, or characteristic callosities.  A rating in excess of 10 percent is not warranted prior to February 16, 2010.  See 38 C.F.R. § 4.71a, DC 5276.  

For the period since February 16, 2010, the probative medical and other evidence shows moderate to severe flatfoot, but not pronounced flatfoot, commensurate with the currently assigned 30 percent rating under Diagnostic Code 5276.  

During the February 16, 2010 VA examination, the Veteran reported pain and weakness with standing and walking, pain at rest after walking and standing, and an inordinate amount of time for recuperation.  Specifically, he reported that he could stand for less than one hour and walk for three blocks but those activities resulted in pain with required rest.  He noted that he wore corrective shoes, which give him a little bit of relief when he first put them on but the effect diminished.  

The examiner recorded no pain on motion of the foot or Achilles pain; no edema, weakness, instability, or tenderness; no calluses, breakdown, or unusual shoe wear patterns; and both Achilles tendons aligned with the OS calcii.  The examiner noted that, on the most recent foot films done in April 2007, there were tiny spurs seen on the distal phalanges of the great toes of both feet but no acute abnormality in either foot.  The examiner explained that the Veteran had moderate pes planus, bilaterally, but when he bears weight, his arches collapsed totally.  The examiner found moderate to severe pes planus with no additional limits on functional ability after repeated use.  In the examiner's opinion, it was less likely as not that there would be additional limits on functional ability on repeated use or additional loss of motion.

A May 2010 VA medical record shows sharp arch pain and pain unresponsive to shoes, inserts, medication, boots, etcetera.  In records from the Social Security Administration dated in 2010, the Veteran stated that he could stand or walk about six hours in an eight-hour day.  

During the November 2012 VA examination, the Veteran reported pain on use with standing more than 10 to 15 minutes and difficulty walking.  The examiner noted mild pain with manipulation and pain accentuated with use.  The Veteran used a cane, orthopedic shoes, and insoles on a regular basis and found mild relief from orthopedic shoes and insoles.  The examiner found the Veteran did not have extreme tenderness of the plantar surface of either foot, swelling, calluses, inward bowing of the Achilles tendon, inward displacement, or spasms.  While the Veteran had changes to his great toes and decreased longitudinal arch height on weight-bearing, there was no evidence of marked deformity, marked pronation, or lower extremity deformity as assessed by the examiner.  Treatment records after November 2010 show foot pain as an ongoing problem. 

Here, the weight of the evidence of record shows that, since February 16, 2010, examiners classified the Veteran's pes planus as no more than moderate to severe.  The Veteran continued to report significant pain and limitations on standing for one hour and walking three blocks.  His subjective complaints of pain and functional limitation are contemplated in the currently assigned 30 percent rating for severe flatfeet, although his condition was characterized as moderate to severe by clinicians.  

The preponderance of the evidence does not support a finding of pronounced flatfoot such as to warrant a rating higher than 30 percent since February 16, 2010.  The examiners found no evidence of marked pronation, extreme tenderness of plantar surfaces, or marked inward displacement and severe spasm of the tendo Achilles on manipulation.  There is no evidence to outweigh their findings.  As the Veteran does not have pronounced flatfeet, a rating in excess of 30 percent is not warranted.  See 38 C.F.R. § 4.71a, DC 5276.

With regard to establishing loss of function due to pain, it is necessary that complaints be supported by adequate pathology and be evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40 (2016).  The effects of pain reasonably shown to be due to the Veteran's service-connected pes planus disability are contemplated in the currently assigned 10 percent rating prior to February 16, 2010 and the 30 percent rating thereafter.  There is no indication that pain or flare-ups, due to pes planus disability, caused functional loss greater than that contemplated by the currently assigned 10 percent rating prior to February 16, 2010 and 30 percent rating thereafter.  38 C.F.R. §§ 4.40, 4.45 (2016).

The Veteran's service-connected pes planus (flatfoot) is listed in VA's schedule for rating disabilities.  As such, consideration of other diagnostic codes is not necessary.  See Copeland v. McDonald, 27 Vet. App. 333, 337 (2015) ("[W]hen a condition is specifically listed in the Schedule, it may not be rated by analogy.").  The evidence shows generally the same symptoms throughout the period on appeal such that staged ratings, other than those assigned, are not appropriate.  See Fenderson, 12 Vet. App. 126-27.  

In sum, the Board concludes that the preponderance of the evidence is against a rating higher than 10 percent prior to February 16, 2010 and a rating higher than 30 percent thereafter for the Veteran's service-connected bilateral pes planus.  Moreover, the evidence is not so evenly balanced as to allow for the application of reasonable doubt.  38 U.S.C.A. 5107(b); 38 C.F.R. § 4.7, 4.21.

TIDU

Entitlement to a TDIU is potentially an element of all claims for initial increased ratings.  See Rice v. Shinseki, 22 Vet. App. at 447.  In this case, the RO granted a TDIU.  Thus, any further consideration of the Veteran's claim under Rice is not warranted at this time.

The manifestations of the Veteran's pes planus disability include pain and stiffness.  These manifestations are contemplated in the relevant rating criteria.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  No additional manifestations have been reported, thus indicating that there are not additional manifestations beyond the scope of the rating criteria.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a rating for bilateral pes planus higher than 10 percent prior to February 16, 2010 and higher than 30 percent thereafter is denied.



 
____________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


